Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 8/27/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-4 and 6-21.

Specification
The specification submitted 1/10/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 1/10/2020 have been accepted by the examiner.
	

	
	Allowable Subject Matter

Claims 1-4 and 6-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor all the claimed limitations, including wherein: the third insulating pattern has a third width in the second direction, the first insulating pattern has a first width in the second direction, and in the second direction, a sixth width of the gate electrode is smaller than the third width and smaller than the first width.

Regarding Claim 12, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a blocking insulating film that extends on the tunnel insulating film along the first charge storage film and the second charge storage film, the blocking insulating film including a first portion that extends laterally in a second direction, which is perpendicular to the first direction, into a region between the first charge storage film and the second charge storage film.

Regarding Claim 17, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a third recess defined within an opposite surface of the blocking insulating film, and between the first recess and the second recess.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899